ORDER
The Disciplinary Review Board having filed with the Court in its decision in DRB 09-156, recommending the disbarment of LOREN K. ROBINSON of STEWARTSVILLE, who was admitted to the bar of this State in 2001, and who has been temporarily suspended from the practice of law since February 5, 2009, for violating RPC 1.15(c) (failure to safeguard and knowing misappropriation of trust funds), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1158(1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
AND LOREN K. ROBINSON having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that LOREN K. ROBINSON be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
*578ORDERED that LOREN K. ROBINSON be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.